internal_revenue_service department of the treasury number release date index number 2702-dollar_figure washington dc person to contact telephone number refer reply to cc psi 4-plr-168975-02 date october re legend settlor child trust a_trust b_trust c date residence state dear this is in response to your letter dated date and prior correspondence requesting a ruling concerning the application of sec_2702 of the internal_revenue_code the facts and representations submitted are summarized as follows settlor executed the trust a agreement on date and proposes to transfer residence to trust a residence located in state and is zoned residential trust a is intended to qualify as a qualified_personal_residence_trust qprt as described in sec_25_2702-5 of the gift_tax regulations under the terms of trust a the settlor is entitled to the exclusive use possession and enjoyment of the interest in property held by the trustee for a period of years or until either the prior death of settlor or an earlier cessation date upon which the residence ceases to be a qualified personal_residence distributions of corpus to anyone other than the settlor is prohibited if settlor survives the six-year term trust a terminates and the remainder is distributed to trust b if settlor dies within the six-year term the trust estate is to be distributed pursuant to settlor’s exercise of a testamentary general_power_of_appointment or in default of exercise to trust c plr-168975-02 trust a is to hold no assets other than residence and amounts permitted under sec_25_2702-5 of the regulations all trust a income must be distributed to the settlors annually trust a provides that the settlor interest in the trust may not be commuted if trust a ceases to be a qprt with respect to any assets held in trust the trustees must either distribute the trust corpus to settlor or hold the assets as a qualified_annuity_interest described in article iv of trust a with respect to which the settlor is the sole beneficiary the trust as converted must pay a qualified annuity from the conversion date until the termination of trust as specified in sec_25 c ii of the regulations trust a expressly prohibits the trustees from selling or otherwise transferring any interest in residence held in the trust directly or indirectly to settlor the spouse of settlor or any entity controlled by settlor or the spouse of settlor as required by sec_25_2702-5 of the regulations you have requested the following rulings residence is a personal_residence within the meaning of sec_25_2702-5 trust a constitutes a qualified_personal_residence_trust within the meaning of sec_2702 of the internal_revenue_code and sec_25_2702-5 of the regulations the interest retained by settlor in any annuity_trust created constitutes a qualified_interest within the meaning of sec_2702 and sec_25_2702-3 sec_2702 a provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_2702 provides that sec_2702 shall not apply to any transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of that section a transfer in trust meets the requirements of the section only if the trust is a personal_residence_trust as defined in sec_25_2702-5 a_trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal_residence_trust a_trust of which the term holder is the grantor that otherwise meets the requirements of a personal_residence_trust or a qualified_personal_residence_trust is not a personal plr-168975-02 residence trust or a qualified_personal_residence_trust if at the time of the transfer the term holder already holds term interests in two trusts that are personal_residence trusts or qualified personal_residence trusts of which the term holder was the grantor sec_25_2702-5 provides that for purposes of sec_2702 a qualified_personal_residence_trust is a_trust meeting all the requirements of the section these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that in general except as otherwise provided in sec_25_2702-5 and c the governing instrument of a qualified_personal_residence_trust must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use within the meaning of sec_25_2702-5 as a personal_residence of the term holder the residence under sec_25_2702-5 the trust may holder certain assets listed in that section in addition to the personal_residence sec_25_2702-5 provides that a personal_residence of a term holder is either the principal_residence of the term holder within the meaning of sec_1034 one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence’s size and location sec_25_2702-5 provides that the principal_residence of the term holder will not fail to meet this requirement merely because a portion of the residence is used in an activity meeting the requirements of sec_280a or relating to the deductibility of expenses related to certain uses in a trade_or_business of the taxpayer provided that such use is secondary to use of the residence as a residence a residence is not used primarily as a residence if it is used to provide transient lodging and substantial services in connection with the provision of lodging eg a hotel or a bed and breakfast sec_25_2702-5 provides that within days after the date on which the trust has ceased to be a qualified_personal_residence_trust with respect to certain assets either a the assets must be distributed outright to the term holder b the assets must be converted to and held for the balance of the term holder’s term in a separate share of the trust meeting the requirements of a qualified_annuity_interest described in sec_25_2702-3 or c in the trustee’s discretion the trust may elect to comply withe either a or b sec_25_2702-5 provides that the governing instrument must prohibit the trust from selling or transferring the residence directly or indirectly to the grantor the grantor’s souse or an entity controlled by the grantor or the grantor’s spouse during the plr-168975-02 retained term_interest of the trust or at any time after the retained term_interest that the trust is a grantor_trust in this case based on the facts submitted and the representations made we conclude that residence is a personal_residence within the meaning of sec_25 c further we conclude that trust a is a qualified_personal_residence_trust within the meaning of sec_25_2702-5 of the regulations further the annuity interest provided under article iv under trust a meets the requirements of sec_25_2702-3 except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal the ruling will have no force or effect if the taxpayers are in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes cc
